Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-10 of H. Shen et al., US 16/928,522 (Jul. 14, 2020) are pending and under examination on the merits.  Claims 1-5 and 7-10 are objectionable.  Claim 6 is rejected.  

Claim Objections

Claim 1 is objected to because it is not punctuated with a period.  MPEP § 608.01(m).  

Claim 1 is objected to on the grounds that the following portion:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


should be amended to recite:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


or a reasonable variation.  The amendment is required to more clearly designate the point of attachment of R (by way of the wavy line) and for grammatical reasons (Markush language).  



2. A method for preparing the confined porphyrin Co(II) according to claim 1, wherein the preparation method is as follows: 

equimolar amounts of an aromatic aldehyde and a pyrrole are condensed under acidic conditions to synthesize a phenyl porphyrin compound; 

the phenyl porphyrin compound is dissolved in chloroform, to which a methanol solution of anhydrous copper (II) acetate is added, stirred at reflux for 3.0-8.0 h, cooled to room temperature, and filtered with suction to afford a mother liquor, which is desolventized under reduced pressure to obtain a porphyrin Cu(II); 

the porphyrin Cu(II) is dissolved in chloroform, to which liquid bromine is added dropwise and stirred at room temperature for 24.0-36.0 h, which is quenched with a saturated sodium thiosulfate solution after the completion of reaction, wherein liquid separation is performed by extraction with chloroform and water, and the organic phase in the lower layer is dried over anhydrous sodium sulfate, filtered with suction, and desolventized under reduced pressure to obtain a confined brominated porphyrin Cu(II); 

the confined porphyrin Cu(II) is dissolved in chloroform, to which perchloric acid is added and stirred at room temperature for 12.0-24.0 h, and neutralized with a saturated sodium bicarbonate solution, wherein liquid separation is performed by extraction with chloroform and water, and the organic phase in the lower layer is dried over anhydrous sodium sulfate, filtered with suction, and desolventized under reduced pressure to obtain a brominated porphyrin; 

the brominated porphyrin is dissolved in chloroform, to which a methanol solution of anhydrous cobalt(II) acetate is added and stirred at reflux for 12.0-24.0 h, wherein liquid separation is performed by extraction with chloroform and water, and the organic phase in the lower layer is dried over anhydrous sodium sulfate, filtered with suction, desolventized under reduced pressure, and vacuum-dried at 60 to 150 [Symbol font/0xB0]C for 8.0 to 36.0 h to obtain the confined porphyrin Co(II).



2. A method for preparing the confined porphyrin Co(II) according to claim 1 comprising:

reacting an aromatic aldehyde with a pyrrole to obtain a phenyl porphyrin;

treating the phenyl porphyrin with copper (II) acetate to obtain a porphyrin Cu(II);

treating the porphyrin Cu(II) with liquid bromine to obtain a brominated porphyrin Cu(II);

treating the brominated porphyrin Cu(II) with perchloric acid to obtained a brominated porphyrin; and

treating the brominated porphyrin with cobalt(II) acetate to obtain the confined porphyrin Co(II).

Claims 7-10 are objected to for being dependent upon an improper use claim (see § 112(b)/101 rejections below).  To overcome this objection, Applicant may considered the following amendment to claim 7 (or reasonable variation thereof acceptable to Applicant)

7. A method for the  catalytic oxidation of cycloalkanes steps: the confined porphyrin Co(II) according to claim 1 is dispersed in cycloalkanes; the reaction system is sealed, and heated to 100 to 130 [Symbol font/0xB0]C with stirring; oxygen is introduced to 0.2 to 3.0 MPa; the reaction is carried out for 3 to 24 h with stirring with the set temperature and oxygen pressure being maintained; and then the reaction solution is subjected to post-treatment to obtain the products cycloalkanols and cycloalkanones.

Similar amendments are required regarding claims 8-10.  As with claim 2 above, Applicant may wish to consider a more simplified version of claim 7.  


Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Improper Use Claims

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for seeking to limit a product claim according to the purpose for which such product is used.  

Claims 6 provides for the use of the claimed confined porphyrin Co(II), but does no set forth any method or process steps.  As such, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP § 2173.05(q)/2173.05(p)(II).  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See MPEP § 2173.05(q)/2173.05(p)(II); see also, Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Subject Matter Free of the Art of Record

Claims 1-10 are free of the art of record.  The closest prior art of record is R. George, et al., 24 Polyhedron, 679-684 (2005) (“George”).  George discloses a series of Co(II), Ni(II) and Cu(II) derivatives of a variety of porphyrins with tolyl (H2TxTP) and naphthyl (H2NxTP) moieties as meso-substituents were synthesized and characterized.  George at Abstract.  George discloses a number of confined cobalt porphyrins at Table 1, with varying R groups, for example, the following compound.  George at page 681 (Table 1).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The above George compound differs from the claimed compounds in that R is a naphthyl ring.  




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  In the instant case, motivation to select a porphyrin disclosed by George and thereafter structurally modify it is lacking because George fails to disclose a substantial utility.  MPEP § 2144.09(VI).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622